1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                                      DISTRICT OF NEVADA
6
                                                 ***
7
      FRANCISCO A. LARA,                             Case No. 3:17-cv-00544-MMD-WGC
8
                                       Petitioner,           ORDER GRANTING
9            v.                                        MOTION FOR EXTENSION OF TIME
                                                                (ECF NO. 46)
10
      WARDEN BAKER, et al.,
11
                                   Respondents.
12

13          In this habeas corpus action, brought by Nevada prisoner Francisco A. Lara,
14   Respondents filed their answer on November 19, 2018 (ECF No. 32), and Lara filed a
15   reply on May 1, 2019 (ECF No. 39). After two 31-day extensions of time, Respondents
16   were to file a response to Lara’s reply by August 1, 2019. (See Order entered November
17   3, 2017 (ECF No. 10); Order entered June 5, 2019 (ECF No. 42); Order entered July 5,
18   2019 (ECF No. 45).)
19          On July 31, 2019, Respondents filed another motion for extension of time (ECF
20   No. 46), this time requesting another 15 days, to August 16, 2019. Respondents’ counsel
21   states that the extension of time is necessary because of her obligations in other cases.
22   Lara does not oppose the motion for extension of time. The Court finds that the motion
23   for extension of time is made in good faith and not solely for the purpose of delay, and
24   that there is good cause for the extension of time requested. The Court will grant this third
25   extension of time. However, given the time that Respondents will have had to file their
26   sur-reply (three and a half months), the Court will not be inclined to further extend this
27   deadline.
28   ///
1           It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

2    46) is granted. Respondents will have until and including August 16, 2019, to file their

3    response to Petitioner’s reply.

4           DATED THIS 7th day of August 2019.

5

6
                                                    MIRANDA M. DU
7                                                   UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                2
